It is insisted that the defendant's motion for a new trial should have been granted on account of the character and weight of the evidence. We have read the record and the evidence adduced on the trial, and, while the character of evidence may not be as strong as in some cases, it was sufficient, if believed beyond a reasonable doubt, to warrant a verdict of guilt. Where this is the case, this court will not reverse the finding of the trial judge, who had the advantage of hearing and seeing the witnesses.
We find no prejudicial error in the record, and the judgment is affirmed.
Affirmed.